DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a CON of 15/505,260 02/21/2017 PAT 10457676; 15/505,260 is a 371 of PCT/US2015/046784 08/25/2015; PCT/US2015/046784 claims priority to 62/043,750 filed 08/29/2014. This application has published as US 20200024276.

Status of claims
Claim(s) 1-4, 13, 44, 47-49, 56-57, 59, 61-62, 65-67, and 76-77 is/are pending in the application. Of the above claim(s) 67 and 76-77 is/are withdrawn from consideration
Claim(s) 1-4, 13, 44, 47-49, 56-57, 59, 61-62 and 65-66 is/are rejected.
The elected compound species has been identified as CAS Registry Number 1883827-93-7. 

    PNG
    media_image1.png
    377
    851
    media_image1.png
    Greyscale



Terminal Disclaimer
The terminal disclaimer filed on Nov 10 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10457676 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112, 1st Paragraph (Scope of Enablement)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 13, 44, 47-49, 56-57, 59, 61-62 and 65-66 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of Oral squamous cell carcinoma (OSCC) cancer and OSCC tumors with capsazepine (CPZ) analogs of formula I where R1 is 
    PNG
    media_image2.png
    91
    143
    media_image2.png
    Greyscale
 , where n is 2, R6 is hydroxyl, z is 2, R2 is aralkyl (C=<12); it does not reasonably provide enablement for the full scope of treating other cancers or tumors, in a patient in need, with the full scope of formula I, as claimed. 
Claim 1 and 66 is/are directed to a method of treating cancer (claim 1) and a method of reducing the size of a tumor (claim 66) comprising administering to a patient in need thereof a therapeutically effective amount of a compound of the formula I, or a pharmaceutically acceptable salt or tautomer thereof. 
Claims 1-4, 13,44,47-49,56-57,59,61-62 and 65-66 are not enabled for the full scope of the methods claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate with the full scope of these claims.
	Applicant’s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth factors to consider when assessing if a disclosure would have required undue experimentation. The applicant’s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the 
The predictability or unpredictability of the art: 
The instant claimed invention is highly unpredictable since one skilled in the art  recognizes the scope of treating cancers, especially all cancer generally.1
With regard to predictability in the field or state of the art of capsazepine (CPZ) type compounds, WO 2014/089067 (cited by Applicant on their IDS) discloses treating cancers with capsazepine (CPZ, a known capsaicin derivative and capsaicin competitive antagonist), see abstract; paragraphs 2-3; and claims generally. 
CPZ and its derivatives are known antagonists of TRP (transient receptor potential) channel Vanilloid subtype 1 (TRPV1), see paragraph 2 of WO 067.  However, WO 067 notes the unpredictability upon relying upon TRPV1 as being predictive for treating cancer. WO 067 discloses that while TRPV1 shows increased expression in prostate, colon and pancreatic cancers, it has also been shown that TRPV1 shows decreased expression as bladder cancer progresses, see paragraph 9 of WO 067.
WO 067 discloses:
CPZ is surprisingly effective in halting OSCC tumor cell proliferation in vitro and in vivo, but that the mechanism of action for the anti-proliferative activity of CPZ is generally independent of TRPV1 interactions. . . . .The inventor has shown that the anti-proliferative activity of CPZ works at least in part through inhibiting the electron transport system, which results in the generation of reactive oxygen species (ROS) and cell death. The inventor has further shown that solid tumors, such as OSCC tumors, can be directly accessed and effectively treated with local injections of CPZ. See paragraph 14. 
Similarly, the claimed invention notes that its experimental examples to determine efficacy against OSCC cancer (oral) cell lines SCC4, SCC25, and HSC3, were evaluated for reactive oxygen species (ROS) via flow cytometry, see page 67, last paragraph bridging to page 68, first paragraph. See also Figures 1-3. 
However, the art notes the relationship between ROS levels and anti-cancer cell activity is unpredictable.
Liou discloses, “Little is known how an increase in intracellular oxidative stress levels is sensed and transduced into ROS-induced specific intracellular signaling to regulate the expression of antioxidant and survival genes,” see page 13.
While elevated levels of ROS have been found in almost all cells, where they promote many aspects of tumor development and progression, many tumor cells also express increased levels of antioxidant proteins to detoxify from ROS, suggesting that a delicate balance of intracellular ROS levels is required for cancer cell function, see abstract of Liou et al.2  Liou notes the unpredictability of ROS levels and cancer cells as follows: 
The dependence of tumor cells and cancer stem cells on their antioxidant capacity makes them vulnerable to agents that dampen antioxidant systems. There is a realistic prospect for treatments aimed to dramatically increase intracellular ROS to kill cancer cells by decreasing their antioxidant capacity. The resulting increase in reactive oxygen species then may induce tumor cell death either through random damaging functions of ROS or by specific induction of apoptosis via death signaling pathways. The advantage of such a strategy is that normal cells are not significantly affected since they have lower basal ROS levels and therefore are less dependent on antioxidants. However, it is possible that a threshold of toxicity in these cancer cells is not reached and that the additional increase in ROS further causes more mutations or drives cell migration and invasion [221, 273]. Therefore, a combination of inhibitors of antioxidant systems with pharmacological agents with pro-oxidant properties to increase ROS levels within tumor cells may be needed to overwhelm antioxidant systems over the threshold of toxicity. See Liou, page 13. 

Accordingly, other than treating those OSCC cancers and tumors, as demonstrated by the known art work of WO 067 in treating solid OSCC cancers and tumors and supported by the similar work of the specification’s working examples with ROS levels in OSCC cells, with capsazepine and structurally related analogs, the art is unpredictable in treating any and all cancers and tumors as currently claimed.
This unpredictability in the art is a Wands factor weighing against the full scope of enablement of the claimed invention, beyond OSCC cancers as per WO 067.
The breadth of the claims: The instant claims are deemed very broad since these claims read on any 1) treating patients with any type of cancer and tumors with compounds of formula I, some of which are not within the scope of capsazepine or CPZ analogs noted by the prior art and supported by the specification’s working examples. 
As noted above, the art notes the predictably of using capsazepine for treating various OSCC cancers and tumors. 

    PNG
    media_image3.png
    114
    280
    media_image3.png
    Greyscale

It is noted that claims 1 and 66 comprise compounds of formula I, where R1 is 
    PNG
    media_image2.png
    91
    143
    media_image2.png
    Greyscale
 , where n is 2, R6 is hydroxyl, z is 2, R2 is aralkyl (C=<12).  As noted above, this is the scope of enabled compounds of formula I. 
However, it is noted that claims 1 and 66 include compounds outside the scope of capsazepine and the noted enabled scope of formula I, in for example those amine functionalities of R1, where R1 is -NR3R4, where R3 is hydrogen, alkyl substituted alkyl; and R4 is aralkyl. These R1 amine functionalities are broader than the scope of CPZ-like compounds, as disclosed by WO 067 and the specification’s enabled working examples such as compounds CIDD-24, CIDD 25 and CIDD 111.3

    PNG
    media_image4.png
    316
    426
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    148
    426
    media_image5.png
    Greyscale

As presently claimed, the rejected claims include non-enabled compounds CIDD22 and CIDD 23 (where n is 3), which per Figure 1, are shown to be ineffective in the analogue test, vs enabled compounds CIDD 24 and CIDD 25 (where n is 2).

    PNG
    media_image6.png
    333
    423
    media_image6.png
    Greyscale

Further, the scope of the claims 1 and 66 is broad in that it treats any and all cancers and tumors.
This broad breadth of the claims is a Wands factor weighing against the full scope of enablement of the claimed invention. 
The amount of direction or guidance presented, and the presence or absence of working examples: It has been established that “the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.” In re Fisher, 427 F.2d 833, 839 166 USPQ 18, 24 (CCPA 1970). 
The specification provides working examples of treating various cancers, as noted by its experimental examples to determine efficacy against OSCC cancer (oral) cell lines SCC4, SCC25, and HSC3, were evaluated for reactive oxygen species (ROS) via flow cytometry, see page 67, last paragraph bridging to page 68, first paragraph.
Additionally, treatment of other cell lines (breast cancer MDA231 and prostate cancer cell line PC3) with novel CPZ analogs induces significant reduction in cell proliferation following 24-hour treatments, as demonstrated by Fig. 1, with additional cell line data of Figures 2 and 3.
The working examples of the specification relied upon specific CPZ analogs of formula I where R1 is 
    PNG
    media_image2.png
    91
    143
    media_image2.png
    Greyscale
 , where n is 2, R6 is hydroxyl, z is 2, R2 is aralkyl (C=<12).  As noted above, this is the scope of enabled compounds of formula I.  These enabled CPZ analogs include compounds CIDD-24, CIDD 25 and CIDD 111.

    PNG
    media_image4.png
    316
    426
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    148
    426
    media_image5.png
    Greyscale

 Also, of note are enabled compounds CIDD108, CIDD109 and CIDD118 (within the recognized enabled scope of formula I), while not effective against OSCC (cancer SCC4 cells), at some concentrations 5µM, demonstrate efficacy at higher concentrations of 10 µM and 30 µM, see Figure 3.

    PNG
    media_image7.png
    315
    431
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    161
    428
    media_image8.png
    Greyscale

Accordingly, the enabled scope of working examples of the specification (directed to OSCC-type cancers cell lines and OSCC tumors), with compounds of formula I are CPZ analogs, where R1 is 
    PNG
    media_image2.png
    91
    143
    media_image2.png
    Greyscale
 , where n is 2, R6 is hydroxyl, z is 2, R2 is aralkyl (C=<12), cannot be said to support the full scope of the claimed invention, the use of the claimed scope of any compounds of formula I for the treatment of any cancers and any tumors in patients in need.
	Therefore, in view of the Wands factors as discussed above, the unpredictability of as noted by the art with regard to ROS based cancer treatments, the breadth of the claims to include CPZ analogs beyond the scope of the working examples and the scope of any cancers and tumors, and lack of amount of direction or guidance presented (the working examples limited to certain compounds of formula I and OSCC cancers and tumors) , Applicant fails to provide information sufficient to practice the claimed invention as claimed, treatment of any cancers and tumors with the full scope of compounds of formula I as presently claimed. 

	Conclusion
In summary, no claims are allowed.  

Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM Y LEE/Examiner, Art Unit 1629                                                                                                                                                                                                        
/James D. Anderson/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 With regard to treatment of cancer, many mechanisms have been proposed over the decades as methods of treating the assorted cancers generally. Specifically, the prior art knows that there never has been a compound capable of treating cancers generally.  In re Application of Hozumi et al., 226 USPQ 353 (BPAI 1984):  “In spite of the vast expenditure of human and capital resources in recent years, no one drug has been found which is effective in treating all types of cancer. Cancer is not a simple disease, nor is it even a single disease, but a complex of a multitude of different entities, each behaving in a different way”.  
        2 Liou et al. Reactive oxygen species in cancer  Free Radic Res. 2010 May; 44(5): 10.3109/10715761003667554.
        3 Also, of note are compounds CIDD108, CIDD109 and CIDD118 (within the recognized enabled scope of formula I), while not effective against OSCC, cancer SCC4 cells, at some concentrations 5µM, demonstrate efficacy at higher concentrations of 10 µM and 30 µM, see Figure 3.